—Spain, J.
Appeal from an order of the Court of Claims (Bell, J.), entered April 11, 2000, which granted the State’s motion to dismiss the claim.
Claimant’s use of ordinary mail to serve the claim on the Attorney General was unauthorized (see, Court of Claims Act § 11 [a]) and was insufficient to acquire jurisdiction over the State (see, Turley v State of New York, 279 AD2d 819, lv denied 96 NY2d 708; Philippe v State of New York, 248 AD2d 827). The Court of Claims, therefore, correctly granted the State’s motion to dismiss the claim based upon the affirmative defense of lack of personal jurisdiction asserted in the answer.
Crew III, J. P., Peters, Carpinello and Rose, JJ., concur. Ordered that the order is affirmed, without costs.